 



Exhibit 10.1
JOHNSON CONTROLS, INC.
OPTION AWARD

     
Name:
  Number of Options:
 
   
Grant Date:
  Expiration Date:
 
   
Exercisable Date:
  Option Exercise Price:

Stock Option Grant — Terms for Nonqualified Stock Options and Stock Appreciation
Rights
Johnson Controls, Inc., a Wisconsin corporation with its principal office in
Milwaukee, Wisconsin, (the “Company”) has adopted the 2000 Stock Option Plan
(the “Plan”) to permit options to purchase shares of the Company’s common stock
(“Stock”) to be granted to certain key employees of the Company or any
Subsidiary, as defined in Section 425(f) of the Internal Revenue Code of 1986,
as amended (“Subsidiary”). The individual (the “Optionee”) is a key employee of
the Company or a Subsidiary, and the Company desires the Optionee to remain in
such employ by providing the Optionee with a means to acquire or to increase
his/her proprietary interest in the Company’s success.
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:
1. Subject to the terms and conditions of the Plan, a copy of which has been
made available to the Optionee and made a part hereof, and this Agreement, the
Company grants to the Optionee the option to purchase from the Company all or
any part of an aggregate number of shares of Stock as indicated in the Optionee
grant letter. (Hereinafter such shares of Stock are referred to as the “Optioned
Shares” and the option to purchase the Optioned Shares is referred to as the
“Option”). The Option is intended to constitute a “nonqualified stock option” or
an option for “stock appreciation rights.”
2. The purchase price payable upon exercise of the Option shall be the option
exercise price per share indicated in the Optionee grant letter, subject to
adjustment as described in the terms of the Plan.
3. Subject to the terms and conditions of the Plan and this Agreement, the
Option may be exercised by the Optionee while in the employ of the Company or
any Subsidiary, in whole or in part in increments of 100 shares or more, from
time to time, subject to the vesting dates and expiration date. The vesting
schedule of the option is as follows:
     (a) Fifty Percent (50%) of the Option shall vest on the two-year
anniversary date of the Grant Date.
     (b) Fifty Percent (50%) of the Option shall vest on the three-year
anniversary date of the Grant Date.
     The Option shall expire ten years from the Option Grant Date.
4. The Option may be exercised only by written notice, delivered, faxed or
mailed to the Shareholder Services Department of the Company in Milwaukee,
Wisconsin, specifying the number of Optioned Shares being purchased. Such notice
shall be accompanied by payment of the entire option price of the Optioned
Shares being purchased: (i) in cash or its equivalent; (ii) by tendering
previously acquired shares of Stock valued at their fair market value at the
time of exercise; or (iii) by any combination of (i) and (ii). For purposes of
this paragraph, fair market value shall be determined in the same manner as the
fair market value of the Stock on the Grant Date was determined pursuant to the
Plan document.

1



--------------------------------------------------------------------------------



 



     An Optionee selected by the Compensation Committee to participate in the
Deferral Plan may defer receipt of shares of Common Stock deliverable upon
exercise by making a deferral election as set forth in the Johnson Controls
Stock Option Deferral Policies and Procedures.
5. (a) It shall be a condition of the obligation of the Company to issue or
transfer shares of Stock upon exercise of the Option, and that the Optionee pay
to the Company upon its demand, such amount as may be requested by the Company
for the purpose of satisfying its liability to withhold federal, state or local
income or other taxes incurred by reason of the exercise of the Option. If the
amount requested is not paid, the Company may refuse to issue or transfer shares
of Stock upon exercise of the Option.
     (b) The Optionee shall be permitted to satisfy the Company’s withholding
tax requirements by electing (the “Election”) to have the Company withhold
shares of Stock otherwise issuable to the Optionee or to deliver to the Company
shares of Stock having a fair market value on the date income is recognized
pursuant to the exercise of the Option (the “Tax Date”) equal to the minimum
amount required to be withheld by the Optionee. If the number of shares of Stock
determined pursuant to the preceding sentence shall include a fractional share,
the number of shares withheld or delivered shall be reduced to the next lower
whole number and the Optionee shall deliver to the Company cash in lieu of such
fractional share, or otherwise make arrangements satisfactory to the Company for
payment of such amount.

  i.   The Election must be received by the Shareholder Services Department of
the Company, at its principal office, prior to the Optionee’s Tax Date.     ii.
  The Election shall be irrevocable, and shall be subject to disapproval, in
whole or in part, by the Committee. The Election shall be made in writing and
shall be made according to such rules and regulations and in such form as the
Committee shall determine.

6. (a) In the event a Participant’s employment with the Company or any of its
subsidiaries shall be terminated for any reason, except early or normal
retirement, death or total and permanent disability, a Participant may exercise
his or her Options or stock appreciation rights (to the extent vested and
exercisable as of the date of the Participant’s termination of employment) for a
period of thirty (30) days after the date of the Participant’s termination of
employment, unless such Option or stock appreciation right expires earlier under
the terms of the award agreement. Thereafter, all rights to exercise an Option
or stock appreciation right shall terminate.
     (b) If the Optionee ceases to be an employee of the Company or any
Subsidiary by reason of early or normal retirement or total and permanent
disability, the option or stock appreciation right: (i) shall be exercisable in
full without regard to any vesting requirements; provided that an Option or
stock appreciation right of a Participant who retires shall be exercisable in
full only if the Participant retires on or after the last day of the fiscal year
in which such Option or stock appreciation right was granted, unless the
Committee determines otherwise, and (ii) may be exercised by the Participant at
any time within thirty-six months after the date of such early or normal
retirement or termination due to total and permanent disability, as the case may
be, unless such Option or stock appreciation right expires earlier under the
terms of the award agreement.
     In the event of the death of a retired Optionee or an Optionee on total and
permanent disability, the Option may be exercised by the person to whom the
Option is transferred, by will or by applicable laws of the descent and
distribution, as if the Optionee had remained living.
     For certain participants who are officers of the Company or who are
selected by the Compensation Committee of the Board, nonqualified stock options
and stock appreciation rights may be exercised, unless terminated earlier by its
terms, in full without regard to any vesting requirements, at the date of the
Optionee’s retirement or disability, for a period selected by the Compensation
Committee of either five (5) or ten (10) years after early or normal retirement,
or for five (5) years after the date of such total and permanent disability, as
the case may be, and not thereafter.
     In the event of the Optionee’s death while actively employed by the
company, the Option may be exercised to the extent otherwise exercisable under
paragraph 3 at the date of the Optionee’s death, the Option may be exercised by
the person to whom the Option is transferred by will or by applicable laws of
the descent

2



--------------------------------------------------------------------------------



 



and distribution, unless terminated earlier by its terms, by giving notice, as
provided in paragraph 4, at any time within twelve (12) months after the date of
death, and not thereafter.
     For purposes of this subparagraph, the Optionee’s employment shall be
deemed to be terminated due to (i) early or normal retirement if the Optionee is
then eligible to receive immediate early or normal retirement benefits under the
provisions of the Company’s or its subsidiaries defined benefit pension plans;
or, absent a defined pension plan, if the Optionee has worked at least ten years
for the Company and is at least 55 years old, or retires with five years of
services and is at least 65 years old and (ii) total and permanent disability if
the Optionee is permanently and totally disabled within the meaning of
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.
     (c) Termination for cause or inimical conduct shall cause the cancellation
and forfeiture of any Option, regardless of vesting; and any pending exercises
shall be cancelled on that date. Any amount the Participant owes to the company
may be offset from an amount payable or stock deliverable hereunder.
     (d) Notwithstanding the foregoing, from and after a Change of Control, the
Option shall continue to be exercisable for a sixty-day period after the
Optionee’s termination of employment.
7. The Optionee shall not be deemed for any purposes to be a stockholder of the
Company with respect to any shares which may be acquired hereunder except to the
extent that the Option shall have been exercised with respect thereto and shares
of Johnson Controls common stock issued therefor.
8. No Option granted hereunder shall be transferable other than options
specifically designated by the Compensation Committee as such and meeting the
following requirements of transfer:
     a) by will or by the laws of descent and distribution; or
     b) in the case of a nonqualified option:

  (i)   pursuant to a “Qualified Domestic Relations Order” as defined in Section
414(p) of the Internal Revenue Code; or     (ii)   to (A) his or her spouse,
children or grandchildren (“Immediate Family Members”), (B) a partnership in
which the only partners are the Participant’s Immediate Family Members, or (C) a
trust or trusts established solely for the benefit of one or more of the
Participant’s Immediate Family Members (collectively, the Permitted
Transferees), provided that there may be no consideration for any such transfer
by a Participant.

     Following transfer (if applicable), such Options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that such Options may be exercised during the life of the
Participant only by the Participant or, if applicable, by the alternate payee
designated under a Qualified Domestic Relations Order or the Participant’s
Permitted Transferees.
9. The Optionee agrees for himself/herself and the Optionee’s heirs, legatees,
and legal representatives, with respect to all shares of Stock acquired pursuant
to the terms and conditions of this Agreement (or any shares of Stock issued
pursuant to a stock dividend or stock split thereon or any securities issued in
lieu thereof or in substitution or exchange therefor) that the Optionee and the
Optionee’s heirs, legatees, and legal representatives will not sell or otherwise
dispose of such shares except pursuant to an effective registration statement
under the Securities Act of 1933, as amended (“Act”), or except in a transaction
which, in the opinion of counsel for the Company, is exempt from registration
under the Act.
10. The existence of the Option herein granted shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred, or prior
preference stock ahead of or affecting the Stock or the rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
11. As a condition of the granting of the Option, the Optionee agrees for
himself/herself and his/her legal representatives, that any dispute or
disagreement which may arise under or as a result of or pursuant to this

3



--------------------------------------------------------------------------------



 



Agreement shall be governed by the internal laws of the State of Wisconsin and
settled by final binding arbitration in accordance with the rules of the
American Arbitration Association and the provisions of the Plan.
12. Notwithstanding the provisions of paragraph 3 of this Agreement, in the
event of a Change of Control of the Company, as defined in Paragraphs 20 and 21
of the Plan document, the Option shall immediately become exercisable with
respect to all or any part of the Optioned Shares. Further, upon a Change of
Control of the Company, Optionee may elect to surrender all or a part of the
Option to the Company and receive an LSAR, as defined in Paragraph 21 of the
Plan document.
This Agreement, and any documents expressly incorporated herein, contain all of
the provisions applicable to the Options and no other statements, documents or
practices may modify, waive or alter such provisions unless expressly set forth
in writing, signed by an authorized officer of the Company and delivered to the
Optionee.
IN WITNESS WHEREOF, the Company has caused this Option Agreement to be executed
by one of its duly authorized officers as of the date of Grant.
JOHNSON CONTROLS, INC.
Jerome D. Okarma
Vice President, Secretary and General Counsel

4